Citation Nr: 1114399	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-32 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hepatitis, claimed as hepatitis A.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from February 1955 to March 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Nashville, Tennessee, Regional Office (RO).

In December 2006 and April 2007, the Veteran submitted informal claims of entitlement to service connection for both a chronic psychiatric disorder and chronic hypertension.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In February 2005, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for hepatitis, claimed as hepatitis A.  

2.  The documentation submitted since the February 2005 Board decision is either cumulative or redundant or does not raise a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The February 2005 Board decision which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for hepatitis, claimed as hepatitis A is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hepatitis to include hepatitis A has not been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  

With respect to claims to reopen, the U.S. Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  

The RO issued a VCAA notice to the Veteran in October 2006 which informed him of the evidence needed to support an application to reopen his claim of entitlement to service connection for hepatitis, claimed as hepatitis A, and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how the VA would assist him in developing his application.  The letter specifically informed him that the prior basis for denial was that the condition which occurred in service resolved without disability.  He was informed that he could submit evidence relating to that fact such as medical documentation or information sufficient to allow VA to obtain records on his behalf.  The October 2006 VCAA notice was issued to the Veteran prior to the April 2007 RO determination from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  There remains no issue as to the substantial completeness of the Veteran's application.  All relevant facts have been developed to the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

II.  Application to Reopen

When a veteran requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  An adverse determination as to either question is appealable.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 (2010).  

A.  Prior RO and Board Decisions

In May 1977, the RO denied service connection for hepatitis as no chronic hepatitis residuals were shown at the last examination of record.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 1977.  Although the Veteran did file a notice of disagreement and a statement in September 1977, he only disagreed with the rating assigned for a service-connected disability.  He did not mention hepatitis.  Therefore, he did not appeal the RO's decision concerning service connection for hepatitis.  Moreover, although additional evidence was associated with the claims folder within one year of the rating decision, none pertained to the reason for denying service connection for hepatitis, therefore, new and material evidence was not submitted within one year of the rating decision pursuant to 38 C.F.R. § 3.156(a).  Accordingly, the May 1977 decision is final.  

The evidence upon which the RO formulated its decision may be briefly summarized.  An August 1969 Air Force hospital summary indicates that the Veteran was hospitalized for infectious hepatitis of undetermined etiology.  Upon discharge from the hospital, the Veteran was reported to be afebrile and returned to duty.  The report of an August 1976 Air Force physical evaluation reported that the Veteran had a history of infectious hepatitis in 1969 and exhibited no hepatitis complications or sequela.  

The Veteran subsequently sought to reopen his claim for service connection for hepatitis.  In February 2005, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for hepatitis, claimed as hepatitis A.  There is no indication that the determination was appealed or otherwise challenged.  Accordingly, the decision is final.    

The additional documentation considered by the Board consisted of VA clinical and examination documentation, private clinical documentation, the transcript of a July 2004 hearing before a Veterans Law Judge sitting at the RO; and written statements from the Veteran.  The additional VA and private examination and clinical documentation does not refer to any chronic hepatitis residuals.  Written statements from the Veteran dated in November 2002 convey that he was unable to donate blood due to his inservice history of hepatitis A notwithstanding his relatives' dire need for such a blood donation.  The transcript of the July 2004 hearing before a Veterans Law Judge sitting at the RO relates that the Veteran testified that he had been hospitalized for hepatitis while stationed in Thailand during active service; was subsequently unable to donate blood due to his history of hepatitis; and was unaware of any chronic hepatitis residuals.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2010) states, in pertinent part, that:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional submitted since the February 2005 Board decision consists of VA and private clinical documentation and written statements from the Veteran.  An April 1994 VA laboratory record notes that the Veteran exhibited hepatitis A antibodies and no hepatitis B core antibodies.  A March 1998 VA treatment record states that the Veteran had been evaluated for hepatitis by an urologist approximately five weeks prior to the appointment and "none [was] found."  In his October 2006 informal application to reopen his claim of entitlement to service connection, the Veteran reiterated that he had been treated for hepatitis A during active service in 1969.  In a December 2006 written statement, the Veteran acknowledged that "there may be no residual disability" from his prior hepatitis.  In an undated written statement received in April 2007, the Veteran conveyed that his prior history of hepatitis A "is such an embarrassment since I'm on the outside when trying to give blood."  In his October 2009 Appeal to the Board (VA Form 9), the Veteran conveyed that his hepatitis A rendered him unable to donate blood and such inability rendered him "less than a man."  In his March 2011 Appellant's Brief, the accredited representative conveys that the Veteran acknowledged that "there was no residual disability" from his hepatitis A.  

In reviewing the additional documentation received since the February 2005 Board decision, the Board finds that it is essentially cumulative in nature.  The additional documentation conveys that: the Veteran has no chronic hepatitis A residuals; he acknowledges that he has no chronic hepatitis residuals; and he believes that service connection should be granted based solely upon his inability to donate blood.  The Veteran's written statements reiterate his prior contentions without alteration.  Such documentation clearly does not raise a reasonable possibility of substantiating the Veteran's claim whether considered alone or in conjunction with the evidence previously of record.  In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for hepatitis to include hepatitis A.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for hepatitis, claimed as hepatitis A, is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


